494 S.E.2d 397 (1998)
230 Ga. App. 119
DOBBINS
v.
BI-LO, INC.
No. A97A2058.
Court of Appeals of Georgia.
January 8, 1998.
Harriss, Hartman, Aaron, Wharton & Boyd, James A. Secord, for appellant.
Leitner, Williams, Dooley & Napolitan, David W. Noblit, Robert P. Manning, for appellee.
JOHNSON, Judge.
Betty Dobbins sued Bi-Lo, Inc. for injuries she sustained when she slipped and fell on one or more strawberries in the produce department of a grocery store owned by Bi-Lo. Bi-Lo moved for summary judgment, arguing that it lacked knowledge of the foreign substance and that Dobbins failed to exercise ordinary care for her own safety. Dobbins appeals from the grant of Bi-Lo's motion for summary judgment. We reverse.
In Robinson v. Kroger Co., 268 Ga. 735, 493 S.E.2d 403 (1997), the Supreme Court of Georgia expressly reminded members of the judiciary that "the `routine' issues of premises liability, i.e., the negligence of the defendant and the plaintiff, and the plaintiff's lack of ordinary care for personal safety are generally not susceptible of summary adjudication, and that summary judgment is granted *398 only when the evidence is plain, palpable, and undisputed." The Robinson Court further stated that it purported to "lighten the load" placed on slip-and-fall plaintiffs by many of our recent decisions. Inasmuch as issues of fact remain which may be resolved only by a finder of fact, summary judgment was not authorized in this case.
Judgment reversed.
POPE, P.J., and BLACKBURN, J., concur.